El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Reclamados los autos del pleito No. 241 seguido en la Corte de Distrito de San Juan por A. Alvarez y Hermanos contra Isidoro Mitehel, sobre cobro de dinero y cumplimiento de contrato, a virtud -del auto de certiorari expedido a ins-tancias de A. Alvarez y Hermanos, resulta de ellos que el *2235 de junio de 1924 se dictó sentencia “condenando al de-mandado a pagar a la demandante la • suma de $1,057.75, in-tereses y costas, desembolsos y honorarios de abogados”; que apelada dicha sentencia, para ante esta Corte Suprema, fue confirmada el 1 de agosto de 1925; que los demandan-tes no archivaron memorándum de costas dentro del tér-mino de ley; que el 21 de septiembre de 1925 pidieron a la corte que ordenara la ejecución de la sentencia y la corte accedió; que en cumplimiento de la orden de ejecución se vendió en pública subasta, el 28 de octubre de 1925, una casa del demandado en $1,575.00; que el marshal envió a la se-cretaría de la corte como producto líquido de la venta la suma de $1,524.87; que el 1 de diciembre de 1925 los de-mandantes presentaron una moción de pago de sentencia que contiene un párrafo que dice: “Que a los efectos de li-quidar la sentencia en cumplimiento de contrato dictada por esta Hon. Corte, la reclamación del demandante se detalla así: Importe de la sentencia, $1,057.75. — Intereses hasta 30 de noviembre de 1925, $185.24. — Pagado al perito contable, $25.00. — Radicación demanda, $5.00. — Emplazamiento, $1.00. — Orden de embargo, $3.00. —■ Calendario, $5.00. — Registro del embargo, $11.00. — Honorarios de abogado, $300.00.- — Total, $1,589.99”; que la corte declaró con lugar la moción en cuanto a la suma de $1,239.99 importe de la sentencia y “sin lugar en cuanto a las demás partidas por constituir costas, gastos y honorarios que debieron reclamarse en el memo-rándum de costas”; que no conformes los demandantes pi-dieron a la corte que reconsiderara su resolución y así lo hizo la corte “con el fin de que las partes comparezcan y discutan la cuestión ampliamente, a cuyo efecto la deman-dante notificará al demandado la minuta de diciembre 1 de 1925 y el demandado tendrá cinco días para impugnarla, transcurridos los cuales será dicha minuta sometida a la aprobación de la corte mediante señalamiento en calendario especial”; que el 4 de enero de 1926 comparecieron en *224efecto las partes ante el juez de distrito y los demandantes presentaron prueba y el demandado impugnó la moción bajo el fundamento de que los demandantes carecían de derecho por no haber archivado el memorándum de costas y desem-bolsos dentro de los diez días de recibida en la corte de dis-trito la sentencia confirmatoria del Supremo, y que la corte, después de consignar en una opinión las razones que para ello tenía, decidió otra vez que sólo cabía ordenar el pago del importe de la deuda y no el de las costas y honorarios de abogado.
Sostienen los peticionarios que el criterio de la corte de distrito es erróneo porque el pago de las costas que ellos re-clamaron fué convenido en el contrato, y siendo ello así, no estaban obligados a seguir el procedimiento marcado por la ley para los casos en que el pago de las costas surge exclusi-vamente de la sentencia.
El artículo 339 del Código de Enjuiciamiento Civil tal como quedó enmendado en 1908 (Comp. see. 5383), dice: “Las costas se reclamarán por la parte a la que hayan sido concedidas, entregando al secretario de la corte, dentro de los diez días siguientes al en que se haya hecho firme la sen-tencia o decisión que haya puesto fin al asunto, un memo-rándum de dichas costas, de los desembolsos necesarios he-chos en el pleito por el reclamante y del montante de la minuta de honorarios de su letrado. La veracidad de ese memorándum deberá ser jurada por la parte o su abo-gado.”
Sigue el artículo marcando el procedimiento que debe seguirse para oir a la otra parte y resolver en definitiva, y establece que contra la resolución que se dicte cabe el re-curso de apelación. Nada en él revela que no sea un proce-dimiento para todos los casos en que haya que fijar el im-porte de las costas después de dictada la sentencia y de he-cho, como dice el juez sentenciador en su opinión, a todos los casos se ha venido aplicando en Puerto Rico.
*225La circunstancia de que el pago de costas y honorarios se conviniera en el contrato previamente por las partes, no quiere decir .que la cuestión no quedara sometida a la deci-sión de la corte. De acuerdo con el contrato se reclamaron las costas y honorarios en la demanda, en general, y como la violación del contrato quedó demostrada en el juicio, uno de los pronunciamientos de la sentencia fue condenar al deman-dado al pago de las dichas costas y honorarios, sin fijar la suma.
El procedimiento a seguir estaba .previsto en la ley y si los demandantes no se aprovecharon de él no tienen motiva de queja alguna pues la oportunidad fué amplia y completa.
Las decisiones de esta corte citadas por los peticionarios no resuelven de modo terminante este caso. En ellas se es-tablece que cuando el pago de las costas y honorarios se com viene previamente por'las partes, la corte debe reconocer el convenio, pero ello no quiere decir que la fijación de su im-porte cuando no se determina en la sentencia misma y su cobro no deba ajustarse al procedimiento marcado por la ley.
Fuera de las decisiones de esta corte los peticionarios no citan jurisprudencia alguna. Esta materia de costas es am-plísima. Corpus Juris, por ejemplo, dedica más de trescien-tas páginas de su tomo quince, donde se citan miles de casos, a tratarla, y de él tomamos lo que sigue:
“Una parte con derecho a costas puede renunciarlo y dicha re-nuncia puede ser expresa o tácita.
“El derecho a costas puede ser renunciado por virtud de la omi-sión de radicar una solicitud al efecto dentro del término fijado por el estatuto.” 15 C. J. 106.
En ausencia de citas pertinentes que pudieran sostener la contención de los peticionarios, creemos que debe soste-nerse el criterio de la corte sentenciadora.
Debe anularse el auto expedido y devolverse el pleito a la corte de su origen.